                         Case 5:19-cv-01295-FB Document 6 Filed 11/18/19 Page 1 of 2
                         Case 5:19-cv-01295-FB         Document 4 Filed 11/05/19 Page 5 of 6

AO 440 (Rev. 06/12) Sunm1ons in a Civil Action




                                                                                                     D
                                       UNI                                       OURT




                            Plai111ifjrs)
                                 V.                               Civil Action No.   5: 19-CV-12 95-FB

      THE VILLA GROUP, INC. RESORTCOM
   INTERNATIONAL, LLC, MONTEREY FINANCIAL
                SERVICES, LLC
                            Defendant(s)

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) MONTEREY FINANCIAL SERVICES, LLC
                                   C/O REGISTERED AGENT
                                   NATE LUCAS
                                   4095 AVENIDA DE LA PLATA
                                   OCEANSIDE, CA 92056



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)- you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Alexander J. Taylor
                                 Sulaiman Law Group, Ltd.
                                 2500 S. Highland Avenue, Suite 200
                                 Lombard, IL 60148
                                 (630) 575-8181


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                P COURT JEANNEITE J. CLACK


Date:           11/05/2019
                         Case 5:19-cv-01295-FB Document 6 Filed 11/18/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 5:19-CV-1295-FB

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1))

      This summons for (name of individual and title,      if any) MONTEREY FINANCIAL SERVICES, LLC was received by
me on (date) Nov 5, 2019.


        D       I personally served the summons on the individual at (place) ________ on ( date)
                _________; or
        D       I left the summons at the individual's residence or usual place of abode with (name) ________ , a
                                                                                   --------
                persori of suitable age and discretion who resides there, on ( date)                   , and mailed a copy
                to the individual's last known address; or

        [J[J    I served the summons on (nmne of individual) John Bazzo, Human Resources Specialist on Behalf of Nate
                Lucas, Agent for Service , who is designated by law to accept service of process on behalf of (name of
                organization) MONTEREY FINANCIAL SERVICES, LLC on (date) Wed, Nov 06 2019 at 3:01 pm; or

       D        I returned the summons unexecuted because:     --------; or
       D        Other:   -------- ; or



        I declare under penalty of perjury that this information is true.



Date: 11/08/2019


                                                                                       Server's signature
                                                                Fred Cruz - Process Server
                                                                                     Printed name and title


                                                               4651 Brookhollow Circle, Ste. C, Riverside, CA 92509
                                                                                        Server's address

Additional information regarding attempted service, etc.:
Successful Attempt: Nov 6, 2019, 3:01 pm at COMPANY: 4095 AVENIDA DE LA PLATA, OCEANSIDE, CA 92056
Received by John Bazzci, Human Resources Specialist (Agent for Service Nate Lucas)

Additional Documents Served:
Complaint
